DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/31/2021 has been entered and considered by the examiner.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BASE STATION AND USER EQUIPMENT FOR LICENSE ASSISTED ACCESS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Pat. No. 10588122. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.


Instant Application 
Issued Patent US 10588122 (claim 1)
A base station that performs wireless communication with a terminal using a shared band, the base station comprising:
A base station that performs wireless communication with a terminal using a first frequency band which needs a license to use for wireless communication and a second frequency band which does not need the license to use for the wireless communication, the base station comprising:
a controller configured to generate a request signal for requesting data transmission of the terminal in the shared band and specifying a first transmission timing of the terminal; and
a generator that generates a request signal for requesting data transmission of the terminal in the second frequency band and specifying a first transmission timing of the terminal; and
a transmitter configured to transmit to the terminal the request signal, wherein,
a transmitter configured to transmit to the terminal the request signal, wherein,

the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, and which is specified by an offset from a reference timing, the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing.
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and is specified by an offset from a reference timing,
the transmitter transmits a permission signal for permitting transmission in the second frequency band, after transmitting the request signal, and
the request signal includes information on a time period to wait for the permission signal.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 10588122 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 10588122.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Pat. No. 11160070. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application 
Issued Patent US 11160070 (claim 1)
A base station that performs wireless communication with a terminal using a shared band, the base station comprising:
A base station that performs wireless communication with a terminal using a first frequency band which does not need the license to use for the wireless communication, the base station comprising:
a controller configured to generate a request signal for requesting data transmission of the terminal in the shared band and specifying a first transmission timing of the terminal; and
a controller configured to generate a request signal for requesting data transmission of the terminal in the first frequency band and specifying a first transmission timing of the terminal; and
a transmitter configured to transmit to the terminal the request signal, wherein,
a transmitter configured to transmit to the terminal the request signal, wherein,
	
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, and which is specified by an offset from a reference timing, the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing.
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing,
the transmitter transmits a permission signal for permitting transmission in the first frequency band, after transmitting the request signal, and
the request signal includes information on a time period to wait for the permission signal.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 11160070 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 11160070.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al  (US 2018/0020375 A1) IDS submitted by Applicant support provided by provisional 62/134168.
Regarding claim 1, Matsumoto teaches a  base station that performs wireless communication with a terminal using a shared band (Abstract), the base station comprising:
a controller configured to generate a request signal for requesting data transmission of the terminal in the shared band and specifying a first transmission timing of the terminal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB); and 
a transmitter configured to transmit to the terminal the request signal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB), 
wherein, the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing and which is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used, where the reference timing is the first subframe and the offset is to the next subframe),
the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants being received in a subframe and the grants specify which subframes can be used, where the slots or resource blocks would read on the continuous time units). 
Regarding claims 2 and 6, Matsumoto teaches the limitations of the previous claim.  Matsumoto further teaches wherein the reference timing corresponds to the first transmission timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants being received in a subframe and the grants specify which subframes can be used, where the slots or resource blocks would read on the continuous time units).      
Regarding claims 3 and 7, Matsumoto teaches the limitations of the previous claim.  Matsumoto further teaches wherein the request signal includes time limit information indicating a time limit allowed to postpone the data transmission of the terminal (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants including the subframe allowed to transmit so the second subframe granted would be the time limit to postpone).      
Regarding claims 4 and 8, Matsumoto teaches the limitations of the previous claim.   Matsumoto further teaches wherein the controller controls performing the wireless communication with the terminal using the shared band and a licensed band (Fig. 20; Para. 0004; it has been studied to use not only a frequency band (licensed band) for which a license is granted to an operator but also a frequency band (unlicensed band) for which a license is unnecessary in LTE communication; i.e. the shared band is the unlicensed band).      
Regarding claim 5, Matsumoto teaches a terminal that performs wireless communication with a base station using a shared band, (Abstract), the terminal comprising:
a receiver configured to receive a request signal for requesting data transmission of the terminal in the shared band and specifying a first transmission timing (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB); 
a controller configured to determine whether the shared band is idle or busy (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used); and 
a transmitter configured to perform, when the controller determines that the shared band is idle before the first transmission timing, data transmission to the base station in the shared band (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. UE determines if there is a LBT failure); 
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, and which is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used), 
the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants being received in a subframe and the grants specify which subframes can be used, where the slots or resource blocks would read on the continuous time units),
the transmitter transmits data to the base station at the second transmission timing, when the controller determines that the shared band is idle before the second transmission timing specified by the information (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used). 
Regarding claim 9, Matsumoto teaches a wireless communication system comprising a base station and a terminal, wherein the base station and the terminal perform wireless communication using a shared band (Abstract), wherein
the base station includes: a first controller configured to generate a request signal for requesting data transmission of the terminal in the shared band and specifying a first transmission timing of the terminal; and a first transmitter configured to transmit to the terminal the request signal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB), wherein
the request signal includes information used for specifying a second transmission timing, which is a next transmission timing when the terminal does not perform data transmission at the first transmission timing, and which is specified by an offset from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used), 
the information corresponding to the number of continuous time units when the continuous time units are allocated as a data transmission period from a reference timing (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants being received in a subframe and the grants specify which subframes can be used, where the slots or resource blocks would read on the continuous time units),
the terminal includes: a receiver configured to receive the request signal (Fig. 20; Paras. 0189-0196; we propose two or more potential subframes as the data transmission opportunities to be indicated in one UL grant sent by the serving eNB);
a second controller configures to determine whether the shared band is idle or busy (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used); and
a second transmitter configures to perform, when the second controller determines that the shared band is idle before the first transmission timing, data transmission to the base station in the shared band (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used), 
wherein the second transmitter transmits data to the base station at the second transmission timing, when the second controller determines that the shared band is idle before the second transmission timing specified by the information (Fig. 20; Paras. 0189-0196; In UL LAA, we believe UE should perform LBT before the UL transmission. Therefore, UEs must have some flexibility to decide if they should transmit data. Unlike licensed LTE, eNB cannot control the exact timing of UL transmission; i.e. Fig. 20 shows the two grants and when the first grant fails due to LBT, the second subframe granted is used). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474